Citation Nr: 1331102	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for status-post left rotator cuff surgery.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to January 1964 and December 1990 to August 1991.  He also had service with the Alabama National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2010 the Veteran was provided a hearing before a Decision Review Officer (DRO).  A transcript of the testimony offered at this hearing has been associated with the record.

In January 2013, this matter was last before the Board, at which time it was remanded for further development.  Also, when this matter was last before the Board, the Board remanded the Veteran's claim for service connection of tinnitus.  In a June 2013 rating decision, the RO granted this claim; thus, it is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, the Board remanded it, inter alia, to have the AMC/RO verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  If such service was verified during 1996 in regard to the Veteran's reported left shoulder injury, he was to be afforded a VA examination to address the etiology of his claimed left shoulder disability.  The Board also directed that the Veteran be afforded VA examinations to address the etiology of his claimed chronic fatigue syndrome and sleep apnea.

The AMC/RO did not verify all periods of ACDUTRA or INACDUTRA, although it obtained Leave and Earnings Statements dated from 1976 to 1986, a report of retirement points from 1958 through 2000, and a supplemental detailed report showing periods of INACDUTRA for June through December 2000.  Despite the non-verification of ACDUTRA or INACDUTRA, the AMC/RO still scheduled the Veteran for a VA examination to address his left shoulder disability claim and such an examination was conducted in June 2013.  The AMC/RO failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Accordingly, the matter must, once again, be remanded.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In June 2013, the Veteran was again afforded VA examinations to address his claims for service connection of chronic fatigue syndrome and sleep apnea.  In regards to chronic fatigue syndrome, the Board requested that an examination be scheduled to ascertain whether it is at least as likely as not that the Veteran had chronic fatigue syndrome that is due to an undiagnosed illness that has resulted from the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War and whether it was at least as likely as not that the Veteran had a current chronic fatigue syndrome that was related to any injury or illness incurred during his active duty service.  See 38 U.S.C.A. § 1117.

With respect to the claimed chronic fatigue syndrome, the June 2013 examiner checked "yes," with respect to the question of whether "the Veteran [had] an acute onset of chronic fatigue syndrome" and that the Veteran had poor attention attributable to chronic fatigue syndrome.  The examiner also stated that chronic fatigue syndrome impacted his ability to work.  However, the examiner specifically did not diagnose chronic fatigue syndrome and it appears that the examiner confused chronic fatigue syndrome with the assessed sleep apnea.  The examiner offered a negative etiological opinion, despite an apparent non-assessment, and did not address the specific question of whether it was at least as likely as not that the Veteran had chronic fatigue syndrome that is due to an undiagnosed illness that has resulted from the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War.  

The opinion is insufficient to decide the claim for service connection of chronic fatigue syndrome.  Firstly, the opinion is contradictory.  On one hand the examiner did not diagnose chronic fatigue syndrome, but then indicated that the Veteran had chronic fatigue syndrome.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Secondly, the examination does not address the question posed by the Board, particularly whether it is at least as likely as not that the Veteran had chronic fatigue syndrome that is due to an undiagnosed illness that has resulted from the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War.  Stegall, supra.  Thus, the examination report must be returned.  38 C.F.R. § 4.2.

As noted, the Veteran was also afforded a VA examination in June 2013 to address his claim for service connection of a left shoulder disability, despite the Board's directive that such an examination was only to be obtained if it was determined that the Veteran was on active duty during his left shoulder injury at Camp Shelby in 1996.  Upon remand, should the development directed above indicate that he was indeed on active duty at this time, he should again be afforded a VA examination.  Stegall, supra.  

The Veteran was also afforded a VA examination in June 2013 to address his claim for service connection of sleep apnea.  The Board's January 2013 remand noted that the prior May 2012 VA examination was inadequate as it did not consider the Veteran's complaints of in-service snoring and sleep difficulty.  Notwithstanding, the June 2013 VA examiner rendered a negative etiological opinion citing only the fact that the Veteran's service treatment records did not document a diagnosis of a sleep disorder.  As noted above, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  As the opinion fails to consider the Veteran's competent lay observations, it is inadequate and must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA while in service with the National Guard from 1958 through 2000.  Reports of retirement points do not contain the necessary information in this regard.  In particular, the inclusive dates (by day, month, and year) of active duty, ACDUTRA and INACDUTRA should be verified.  It is particularly critical in this regard to make a determination as to whether the Veteran had a period of active duty at Camp Shelby in 1996.  If it is not possible for this information to be obtained, this fact should be specially documented in the claims folder.  

2.  If it is determined that the Veteran was on active duty during his left shoulder injury at Camp Shelby in 1996, schedule him for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any left shoulder disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any left shoulder disability is attributable to service, particularly the Veteran's reported 1996 left shoulder injury.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2012).

3.  The Veteran should then be afforded a VA examination, by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of his claimed chronic fatigue syndrome.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has chronic fatigue syndrome that is due to an undiagnosed illness that has resulted from his service in the Southwest Asia theater of operations during the Persian Gulf War.  The VA examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a current chronic fatigue syndrome that is related to any injury or illness incurred during his active duty service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse  consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2012).

4.  The Veteran should be afforded a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of his sleep apnea.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the sleep apnea was present during the Veteran's active service or is etiologically related to his active service.  In this regard, attention is directed towards the Veteran's reports of in-service snoring and sleep difficulty, which he is competent to relate.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2012).

5.  Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


